The appellant was indicted, prosecuted, convicted, and sentenced for selling intoxicating liquor in violation of the Hood Act (Act No. 39 of Ex. Sess. 1921). From conviction and sentence he appealed.
There are no bills of exception in the record, no assignments of error, no error patent on the face of the record, and appellant has not filed a brief. Therefore nothing is presented for our consideration. State v. Gebbia, 121 La. 1083, 47 So. 32; State v. Pullen, 130 La. 249, 57 So. 906; State v. William,130 La. 283, 57 So. 927; State v. Abrams, 151 La. 623, 92 So. 138.
The verdict, judgment, and sentence are affirmed.